DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because, 
the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is not drawn to a process, machine, manufacture or composition of matter. The claim is directed to mere data collection.
the claimed invention is directed to data collection without significantly more. The claim recites a method for inspecting an active matrix substrate. This judicial exception is not integrated into a practical application because the claims  amount to nothing more than data collection. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because collecting data is well-understood to be a routine and conventional computer function.
Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record does not teach or reasonably suggest an active matrix substrate as recited in claim 7 and particularly including, “a plurality of first terminals connected to first ends of the plurality of data lines, respectively, in a frame region outside the pixel region; an antistatic wire provided in the frame region so as to surround the pixel region and electrically connected to the plurality of first terminals; and a plurality of protection elements connected between respective ones of the plurality of first terminals and the antistatic wire.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814